DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 11-14, 18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunugibara (JP 2006-283506). Note: A copy of a machine translation of the Kunugibara patent document has been provided with this Office Action. References to the disclosure of Kunugibara are directed to the machine translation.
Regarding claim 1, Kunugibara discloses a door system for a passageway (the door system and passageway are shown in Figure 1), the door system comprising:
a door panel (2) movable between an open position and a closed position (paragraph 0001), the door panel including a sheet extending continuously across a full height of the passageway when in the closed position (Figure 1 depicts the door panel 2 extending continuously across a full height of the passageway; paragraph 0039 also discloses that the panel may be made of a single piece of sheet material);
a display (11) positionable adjacent the passageway [FIG. 1] to provide selectively different visual signals having different meanings immediately identifiable by a non-visually impaired person (Figure 3 and paragraphs 0030-0038 disclose different visual signals in the form of messages, character, figures, symbols, or signs displayed on the display 11), the different visual signals indicative of different operational states of the door system or an 
and a controller (8) to control operation of the door panel and the display (paragraphs 0015, 0018).

Regarding claim 2, Kunugibara discloses that at least one of the different visual signals is animated (the decrementing time display as well as the alternating message display disclosed in paragraph 0024 and the blinking display disclosed in paragraph 0036 read on the limitation “animated” based on the definition of animated: “characterized by movement or activity”, retrieved from https://www.thefreedictionary.com/animated; the active changing of the display message is considered to be “activity”).
Regarding claim 4, Kunugibara discloses that a first one of the different operational states corresponds to when the door panel is opening and the door system is waiting for further input (paragraphs 0021-0023 disclose an opening movement corresponding to an operational state of the door system that continues until the fully open state; paragraphs 0013-0014 disclose detection of the fully open state based on a limit switch 7, wherein the control device 8 receives further input from the limit switch during door operations).
Regarding claim 5, Kunugibara discloses that a second visual signal is to preannounce an opening of the door panel (paragraph 0021 discloses the display of a message before the door starts to open) and a third visual signal is to preannounce a closing of the door panel (paragraph 0024 discloses a visual signal corresponding to a timer to indicate an impending closing movement; the display is 
Regarding claim 8, Kunugibara discloses that a second visual signal indicates at least one of a door system fault or a maintenance alert (the obstacle detection message disclosed in paragraph 0028 reads on a visual signal indicating a door system fault).
Regarding claim 11, Kunugibara discloses that the controller includes a user interface (9) separate from the display, the user interface to provide at least one of a visual indication of a status of the door system or an actuator (9A, 9B, 9C) to enable operation of the door system (paragraph 0015), the display to be spaced apart from an enclosure associated with the user interface (Figure 1 depicts the enclosure of the user interface and the spacing between the user interface and the display 11).
Regarding claim 12, Kunugibara discloses that the timer is prominent within a full area of the display (Figure 1 depicts the message substantially filling the display screen area; when the message includes the timer, it will inherently be prominent within a full area of the screen).
Regarding claim 13, Kunugibara discloses that ones of the visual signals are prominent within a central area of the display when presented via the display [FIG. 1].
Regarding claim 14, Kunugibara discloses a door system [FIG. 1] comprising:
a door panel (2) movable between a closed position and an open position (paragraph 0001) to respectively block and unblock a passageway, the door panel including a sheet extending continuously across a full height of the passageway when in the closed position (Figure 1 depicts the door panel 2 extending continuously across a full height of the passageway; paragraph 0039 also discloses that the panel may be made of a single piece of sheet material);
a controller (8) to control operation of the door panel (paragraphs 0015, 0018); and
a display (11) positionable adjacent the passageway [FIG. 1] in communication with the controller, the display to generate one or more visual symbols viewable by a person facing the display (as shown in Figure 1, a person facing the display is able to view the symbols on the display 1), the controller to cause the display to change the one or more 

Regarding claim 18, Kunugibara discloses that at least one of the one or more visual symbols is animated (the decrementing time display as well as the alternating message display disclosed in paragraph 0024 and the blinking display disclosed in paragraph 0036 read on the limitation “animated” based on the definition of animated: “characterized by movement or activity”, retrieved from https://www.thefreedictionary.com/animated; the active changing of the display message is considered to be “activity”).
Regarding claim 20, Kunugibara discloses that the one or more visual symbols has a predominant appearance within the display (Figure 1 depicts the message substantially filling the display screen area; at least paragraph 0024 discloses that the message includes a timer) to facilitate a user in quickly identifying the time period (paragraphs 0018, 0024).
Regarding claim 21, Kunugibara discloses a door system [FIG. 1] comprising:
a door panel (2) movable between a closed position and an open position (paragraph 0001) to respectively block and unblock a passageway, the door panel including a sheet extending continuously across a full height of the passageway when in the closed position (Figure 1 depicts the door panel 2 extending continuously across a full height of the passageway; paragraph 0039 also discloses that the panel may be made of a single piece of sheet material);
a graphical display (11; paragraph 0018 discloses an LED or LCD display capable of displaying graphics) positionable adjacent the passageway [FIG. 1]; and

Regarding claim 22, Kunugibara discloses the visual output corresponding to the timer covers a predominant area of the display (Figure 1 depicts the message substantially filling the display screen area; at least paragraph 0024 discloses that the message includes a timer) to facilitate identification by a user of a remaining duration of the time period when the user glances toward the display (paragraphs 0018, 0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunugibara (JP 2006-283506) in view of Stab (U.S. Patent No. 6,894,613).
Regarding claims 3 and 19
Nonetheless, Stab discloses a door system including a display configured to display a visual symbol associated with the door operation, wherein the symbol includes an arrow [FIG. 1] (column 2, lines 26-30).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second visual symbol of Kunugibara to include an arrow, as taught by Stab, in order to provide a symbol that is more universally understandable regardless of potential language barriers.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kunugibara (JP 2006-283506) in view of Weik (U.S. Patent Application Publication No. 2013/0117078).
Regarding claim 6, Kunugibara discloses different operational states of the door system, but does not disclose an interlock.
Nonetheless, Weik discloses a door system including an operational state in which an interlock (244) [FIG. 13] affects operation of the door system (paragraph 0202).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the door system of Kunugibara to include detection of an interlock and an associated operational state of the door, as taught by Weik, in order to improve the safety of the door when used in a warehouse or loading dock.

Claims 7, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kunugibara (JP 2006-283506) in view of Boerger (U.S. Patent Application No. 2008/0022596).
Regarding claim 7, Kunugibara discloses multiple visual signals, but does not disclose a signal that serves as a warning of cross traffic.
Nonetheless, Boerger discloses a door system including a visual signal that serves as a warning of cross traffic (Abstract).
Thus, it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the door system of Kunugibara to include a signal warning for cross traffic, as taught by Boerger, in order to prevent injuries or damage resulting from collisions of users simultaneously approaching the door.
Regarding claim 9, Kunugibara discloses different visual signals for different operating states of the door, but does not disclose that the visual signals change color or brightness.
Nonetheless, Boerger discloses a door system including visual signals that change color or brightness to indicate a change between different ones of the operational states of the door (paragraph 0026 discloses a color change from green to red based on different operational states).
Thus, it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the door system of Kunugibara to include color changing visual signals, as taught by Boerger, in order to more readily alert a user to a change in operational state by providing a difference in signal that is discernable even without direct attention on the display.
Regarding claim 10, Kunugibara discloses lights provided adjacent the passageway (paragraphs 0018, 0036), but does not disclose lights distributed adjacent the passageway along a travel direction of the door panel.
Nonetheless, Boerger discloses a door system including lights (36) to be distributed adjacent a passageway along a travel direction of a door panel [FIG. 1], the one or more lights to provide a visual indication of a status of the door system separate from a display (38, 66; paragraphs 0021, 0033).
Thus, it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the door system of Kunugibara to include lights positioned along the passageway, as taught by Boerger, in order to increase the effectiveness of the alert means associated with operation of the door, so as to provide further visibility of the alert even when the display is obstructed or otherwise not noticed.
Regarding claim 16, Kunugibara discloses that the one or more visual symbols include a common symbol both when the door system is in a first operational state and when the first operational state is impending (at least some of the words are commonly used when the door is closing--i.e. the first operational state--and when the door is in an open state and about to close--i.e. when the first operational state is impending; paragraph 0026 discloses that the message “close now” is displayed when the closing movement is pending and paragraph 0027 discloses that the message “fully closed in [x] minutes (seconds)” is displayed when the closing movement is actually occurring--at least the word “open” is commonly used between both the first operational state and the impending operational state; it is noted 
Nonetheless, Boerger discloses a door system including visual symbols including a common symbol in different operational states, wherein the common symbol is provided via at least one of different colors, different brightness, or flashing to distinguish when the door system is in the different operational states (paragraph 0026 discloses flashing or color changing of the light system 28 to distinguish between different operational states).
Thus, it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the door system of Kunugibara to include a common visual signal that changes color and/or flashes, as taught by Boerger, in order to increase the effectiveness of the alert means associated with operation of the door, so as to provide further visibility of the alert by attracting more attention to the change in the display.
Regarding claim 17, Kunugibara discloses the first operational state corresponds to one of the door panel moving to the closed position or the door panel moving to the open position (paragraphs 0026-0027; the first operational state corresponds to movement of the door panel to the closed position).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kunugibara (JP 2006-283506) in view of Goodman (U.S. Patent Application Publication No. 2012/0180390).
Regarding claim 15,
Nonetheless, Goodman discloses a door system configured to generate a fault signal when communication is lost (paragraph 0039 discloses fault signal generation in the event of communication errors, which reads on a loss of communication).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the door system of Kunugibara to provide a fault message when communication is lost, as taught by Goodman, in order to allow a user to readily recognize that the door is not operating correctly, so as to more quickly address maintenance needs.

Response to Arguments
Applicant’s arguments, filed 10/22/21, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art references in the rejection above. It is noted that the amendments to the claims did not necessitate the new ground(s) of rejection, and this action is therefore Non-Final.
The double patenting rejection set forth in the Office Action dated 7/22/21 is withdrawn in view of the Terminal Disclaimer filed 10/22/21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABE MASSAD/Examiner, Art Unit 3634